FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


GERALD ROSS PIZZUTO, JR.,                No. 12-99002
             Petitioner-Appellant,
                                            D.C. No.
                v.                       1:05-cv-00516-
                                              BLW
RANDY BLADES, Warden, Idaho
Maximum Security Institution,
            Respondent-Appellee.            ORDER


     Appeal from the United States District Court
               for the District of Idaho
   B. Lynn Winmill, Chief District Judge, Presiding

                Argued June 26, 2013
               Submitted July 15, 2014
                 Seattle, Washington

                 Filed July 15, 2014

    Before: Raymond C. Fisher, Ronald M. Gould,
      and Johnnie B. Rawlinson, Circuit Judges.

                        Order
2                    PIZZUTO V. BLADES

                         COUNSEL

Heather Williams, Federal Defender; Joseph Schlesinger and
Joan M. Fisher (argued), Assistant Federal Defenders, Federal
Defender for the Eastern District of California, Sacramento,
California, for Petitioner-Appellant.

Lawrence G. Wasden, Attorney General of Idaho, Paul R.
Panther, Deputy Attorney General, and L. LaMont Anderson
(argued), Deputy Attorney General, Boise, Idaho, for
Respondent-Appellee.


                          ORDER

    This case is RESUBMITTED as of the date of this order.

    In light of the Supreme Court’s opinion in Hall v. Florida,
134 S. Ct. 1986 (2014), the opinion filed on September 9,
2013 and reported at Pizzuto v. Blades, 729 F.3d 1211 (9th
Cir. 2013), is WITHDRAWN.

   The briefing schedule set in our orders of November 4,
2013 and June 10, 2014 is VACATED.

    Petitioner-Appellant’s Petition for Rehearing and Petition
for Rehearing En Banc is DENIED as moot.

   We VACATE the order of the district court and
REMAND the case to the district court for further
proceedings consistent with Hall.